DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10032712 in view of Ishigami et al. in view of Yang et al. or Shih in view of Yang et al. (See rejection below).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10720385 in view of in view of Ishigami et al. in view of Yang et al. or Shih in view of Yang et al. (See rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishigami (US 20080057698) in view of Yang et al. (US 2007/0205482).
Regarding claim 1, Ishigami discloses that a device comprising:
a first dielectric layer 11 (Fig. 1);
a first conductive feature 12b disposed within the first dielectric layer 11 (Fig. 1);
a cap feature 14 disposed on the first conductive feature 12b, the cap feature having a first sidewall and an opposing second sidewall and a top surface extending from the first sidewall to the second sidewall (Fig. 1);
a barrier feature 12a at least partially surrounding the first conductive feature 12b and physically contacting the first sidewall and the second sidewall of the cap feature 14 (Fig. 1); and
a via 17 extending through the cap feature 14 and into the first conductive feature 12b (Fig. 1).

However, Yang suggests that a via 50 includes a tapered portion disposed within the first conductive feature 20 that tapers to a non- sloping bottommost surface of the via within the first conductive feature (Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ishigami with a via includes a tapered portion disposed within the first conductive feature that tapers to a non- sloping bottommost surface of the via within the first conductive feature as taught by Yang in order to enhance strength of contact, reduce defect and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Ishigami & Yang disclose that the non-sloping bottommost surface of the via is substantially parallel to a top surface of the first dielectric layer (Yang, Fig. 12B).
Reclaim 3, Ishigami & Yang disclose that a second conductive feature 50 disposed over the first conductive feature, and wherein the via extends from the second conductive feature and into the first conductive feature (Fig. 12B, Yang & Ishigami, Fig. 5B).
Reclaim 4, Ishigami & Yang disclose that a second dielectric layer 16 disposed over the first dielectric layer 11, and wherein the second conductive feature and the via 18 extend through the second dielectric layer 16 (Ishigami, Fig. 5B).

Reclaim 6, Ishigami & Yang disclose that the barrier feature 12a includes Ta, and wherein the first conducive feature includes copper (Fig. 5B, para. 0031, Ishigami).
Reclaim 7, Ishigami & Yang disclose that the first dielectric layer is formed of a material having a dielectric constant of between about 2.4 and about 2.7 (para. 0048-0049, Ishigami).
Reclaim 8, Ishigami & Yang disclose that the first dielectric is formed of a material having a dielectric constant of between about 2.0 and about 2.3 (para. 0048-0049, Ishigami).
Regarding claim 9, Ishigami & Yang disclose that a device comprising:
a first dielectric layer 11 (Fig. 5B, Ishigami);
a first metal feature 12b disposed within the first dielectric layer, the metal feature having a first sidewall surface and an opposite second sidewall surface and a top surface extending between the first sidewall surface and the second sidewall surface;
a first barrier feature 12b having a first portion interfacing with the first sidewall of the first metal feature 12b and a second portion interfacing with the second sidewall of the first metal feature, wherein the first and second portions of the first barrier feature extend to a greater height within the device than the top surface of the first metal feature such that the top surface of the first metal feature 12b is recessed with respect to the first and second portions of the first barrier feature 12a  (Fig. 2A-2C, Ishigami);

a via 18 extending through the first and second portions of the cap feature and into the first metal feature, wherein the via includes a tapered portion 50 (Yang, Fig. 12B) disposed within the first metal feature that tapers to a non-sloping bottommost surface of the via within the first metal feature (Ishigami & Yang).
Reclaim 10, Ishigami & Yang disclose that a second barrier feature 18a surrounding the via and interfacing with the first and second portions of the cap feature (Ishigami & Yang).
Reclaim 11, Ishigami & Yang disclose that an etch stop layer 15 disposed directly on the first and second portions of the cap feature and the first and second portions of the first barrier feature;
a second dielectric layer 16 disposed directly on the etch stop layer 15; and
a second metal feature 18 disposed within the second dielectric layer, and wherein the via extends from the second metal feature and into the first metal feature. 
Reclaim 12, Ishigami & Yang disclose that the second metal feature and the via are formed of the same material (Fig. 5B, Ishigami & Yang).
Reclaim 13, Ishigami & Yang disclose that a top surface of the first portion of the first barrier feature is at the same level within the device as a top surface of the first portion of the cap feature (Fig. 5B, Ishigami & Yang).
Reclaim 14, Ishigami & Yang disclose that the via has substantially vertical opposing sidewall surfaces that pass through the cap feature and extend into the first metal feature, .
Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih (US 20070269978) in view of Yang et al. (US 2007/0205482).
Reclaim 15, Shih discloses that a method comprising: 
forming a first conductive feature 32 within a first dielectric layer 20 (Ishigami, Fig. 5B);
recessing the first conductive feature 32 such that a top surface of the first conductive feature is below a top surface of the first dielectric layer (Fig. 6B);
forming a cap feature 48 directly on the recessed first conductive feature 32 (Fig. 7A); 
Shih fail to teach forming a recess extending through the cap feature and into the recessed first conductive feature; and
forming a conductive material in the recess to form a via extending through the cap feature and into the recessed first conductive feature, wherein the via includes a tapered portion disposed within the recessed first conductive feature that tapers to a non-sloping bottommost surface of the via within the recessed first conductive feature.
However, Yang suggests that forming a recess extending through the cap feature and into the recessed first conductive feature (Fig. 9); and
forming a conductive material in the recess to form a via extending through the cap feature and into the recessed first conductive feature, wherein the via includes a tapered portion disposed within the recessed first conductive feature that tapers to a non-sloping bottommost surface of the via within the recessed first conductive feature (Yang, Fig. 12b).

forming a conductive material in the recess to form a via extending through the cap feature and into the recessed first conductive feature, wherein the via includes a tapered portion disposed within the recessed first conductive feature that tapers to a non-sloping bottommost surface of the via within the recessed first conductive feature with Shih as taught by Yang in order to enhance strength of contact, reduce defects and also, all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Reclaim 16, Shih & Yang disclose that the forming of the first conductive feature within the first dielectric layer includes:
removing a portion of the first dielectric to form a trench;
forming a barrier feature 28 that lines the trench 24 (Fig. 2-3, Shih); and
forming the first conductive feature 30 on the barrier feature disposed within the trench (Shih, Fig. 4).
Reclaim 17, Shih & Yang disclose that forming an etch stop layer 14 on the cap feature prior to the forming of the recess extending through the cap feature (Yang, Fig. 12B).
Reclaim 18, Shih & Yang disclose that forming a second dielectric layer on the etch stop layer prior to the forming of the recess extending through the cap feature (Shih, Fig. 8).

Reclaim 20, Shih & Yang disclose that forming a barrier feature in the recess that lines sidewalls of the recess prior to the forming of the conductive material in the recess to form the via (Shih in view of Yang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SU C KIM/             Primary Examiner, Art Unit 2899